DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on 2/15/22 has been entered. As directed by amendment, claims 1-7 and 15 are amended, claims 8-10,12-14 and 16 are withdrawn, claim 11 is cancelled, and claims 17-20 are newly added. Applicant’s amendments to claims have overcome 112(b) rejections previously set forth in the non-final office action mailed on 10/22/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation "The image processing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadiv et al. (US 20190029504).
Regarding Claim 1, Nadiv et al. disclose an endoscope (Fig.1A, 100) comprising: a processor comprising hardware (controller 120), the processor being configured to determine, based on images to be determined of images generated by the endoscope imaging a subject or associated information associated with the images to be determined ([0007] capturing and transmitting capture a series of regular probe images P1, P2, P3, Pn),
whether or not the images to be determined are used to compare images to control of operation of the endoscope ([0048]–[0051] controller 120 may select a binning configuration according to, adapted to or suitable or optimized for, the picture or image parameter or feature of or in the image that may be used, for comparing probe images, or according to the purpose of the probe images comparison process; controller 120 may use such parameters and features as a reference to determine or estimate movement and/or speed and/or any other physical condition or state of in-vivo device 100; [0065]-[0068] detect movement of in-vivo device 100 or changes in a scene or in a scenery, or any event of interest (probe images may be used; e.g., compared, for other purposes, for example to detect a polyp or another pathology, or another event of interest)).
Regarding Claim 4, Nadiv et al. disclose the endoscope according to claim 1, wherein the processor is configured to determine, based on imaging information for the imaging of the images, whether or not the images to be determined are used to compare images to control of operation of the endoscope ([0057] and [0065]-[0068] detect movement of in-vivo device 100 or changes in a scene or in a scenery, or any event of interest (Probe images may be used; e.g., compared, for other purposes, for example to detect a polyp or another pathology, or another event of interest)).
Regarding Claim 6, Nadiv et al. disclose the endoscope according to claim 1, wherein the processor (controller 120) is configured to determine, based on first pixel information of the images, whether or not the images to be determined are the images including the noises ([0055]-[0056] detecting a scene or scenery with content (e.g., excretion) or bubbles; [0007]-[0014] an imager comprising an image pixel array (` pixel array` for short), and pixel array operable in a superpixel readout mode of operation in which designated superpixels in the pixel array capture regular probe images by reading clusters of pixels that respectively collectively form larger pixel; comparison result may be or include detection of movement of the in-vivo device relative to a scene or scenery imaged by the pixel array, or detection of a change in the scene or scenery). 
Regarding Claim 7, Nadiv et al. disclose the endoscope according to claim 6, wherein the processor (controller 120) is configured to determine, based on second pixel information related to a residue or a bubble, whether or not the images to be determined, are the images including the noises, the second pixel information being from the first pixel information of the images ([0055]-[0056] controller 120 may determine whether the scene or scenery, as captured by imager 110 (by pixel array 130), is changing or has changed regardless of whether it is/was the content, or bubbles, that is moving or moved, or the in-vivo device; [0007]-[0014] comparison result may be or include detection of movement of the in-vivo device relative to a scene or scenery imaged by the pixel array, or detection of a change in the scene or scenery).
Regarding Claim 15, Nadiv et al. disclose an image processing device comprising: a processor comprising hardware (controller 120), the processor being configured to determine, based on images to be determined of images generated by an endoscope imaging a subject or associated information associated with the images to be determined ([0007] capturing and transmitting capture a series of regular probe images P1, P2, P3, Pn),
whether or not the images to be determined that are arbitrarily identified are images including noises ([0055]-[0056] detecting a scene or scenery with content (e.g., excretion) or bubbles); 
and based on a result of the determination, determine whether or not the images to be determined are used to compare images to control of operation of the endoscope ([0048] –[0051] controller 120 may select a binning configuration according to, adapted to or suitable or optimized for, the picture or image parameter or feature of or in the image that may be used, for comparing probe images, or according to the purpose of the probe images comparison process; controller 120 may use such parameters and features as a reference to determine or estimate movement and/or speed and/or any other physical condition or state of in-vivo device 100; [0065]-[0068] detect movement of in-vivo device 100 or changes in a scene or in a scenery, or any event of interest (probe images may be used; e.g., compared, for other purposes, for example to detect a polyp or another pathology, or another event of interest)).
  Regarding Claim 17, Nadiv et al. disclose the endoscope according to claim 1, wherein the processor (controller 120) is configured to: determine, based on the images to be determined of the images generated by the endoscope imaging the subject or the associated information associated with the images to be determined ([0007] capturing and transmitting capture a series of regular probe images P1, P2, P3, Pn), 
whether or not the images to be determined that are arbitrarily identified are images including noises that are based on blown out highlights, or bubbles and/or residues in the images ([0055]-[0056] detecting a scene or scenery with content (e.g., excretion) or bubbles).
Regarding Claim 19, Nadive et al. disclose the image processing device according to claim 17, wherein the processor (controller 120) is configured to determine, based on a result of a comparison between pixel values of the images to be determined and a predetermined threshold, whether or not the images to be determined are the images including the noises ([0055]-[0056] controller 120 may determine whether the scene or scenery, as captured by imager 110 (by pixel array 130), is changing or has changed regardless of whether it is/was the content, or bubbles, that is moving or moved, or the in-vivo device; [0007]-[0014] comparison result may be or include detection of movement of the in-vivo device relative to a scene or scenery imaged by the pixel array, or detection of a change in the scene or scenery).
Regarding Claim 20, Nadiv et al. disclose an image processing method comprising: determining, based on images to be determined of images generated by an endoscope imaging a subject or associated information associated with the images to be determined ([0007] capturing and transmitting capture a series of regular probe images P1, P2, P3, Pn),
whether or not the images to be determined that are arbitrarily identified are images including noises ([0055]-[0056] detecting a scene or scenery with content (e.g., excretion) or bubbles);
and based on a result of the determining, determining whether or not the images to be determined are used to compare images to control of operation of the endoscope ([0048]–[0051] controller 120 may select a binning configuration according to, adapted to or suitable or optimized for, the picture or image parameter or feature of or in the image that may be used, for comparing probe images, or according to the purpose of the probe images comparison process; controller 120 may use such parameters and features as a reference to determine or estimate movement and/or speed and/or any other physical condition or state of in-vivo device 100; [0065]-[0068] detect movement of in-vivo device 100 or changes in a scene or in a scenery, or any event of interest (probe images may be used; e.g., compared, for other purposes, for example to detect a polyp or another pathology, or another event of interest)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nadiv et al. (US 20190029504) in view of Nishino (US 20080242926).
Regarding Claim 2, Navid et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the processor is configured to set a first image that has been determined to be used and thereafter set a second image that has been determined to be used, from an image group that is chronologically before or after the first image. 
Nishino teaches wherein the processor (CPU 30) is configured to set a first image that has been determined to be used and thereafter set a second image that has been determined to be used, from an image group that is chronologically before or after the first image ([0033] first and second image pickup units produce respectively first and second image data. The information retriever evaluates the first and second image data and the capsule position in a time sequential manner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nadiv et al. to have wherein the processor is configured to set a first image that has been determined to be used and thereafter set a second image that has been determined to be used, from an image group that is chronologically before or after the first image as taught by Nishino in order to provide number of frames to control/move image pickup units in relation to the target region ([011]-[0020] of Nishino). The modified device of Nadiv et al. in view of Nishino will hereinafter be referred to as the modified device of Nadiv et al. and Nishino.
Regarding Claim 3, the modified device of Nadiv et al. and Nishino teach the claimed invention as discussed above concerning claim 2, and Nishino teaches wherein the processor (CPU 30) is configured to determine, based on imaging information for the imaging of the images, whether or not the images to be determined are used to compare images to control of operation of the endoscope ([0020] controller is operable in one of first and second operation modes related to image pickup of the image pickup units, and when in the first operation mode, operates the image pickup units at the number of the frames based on a condition of the target region, and when in the second operation mode, operates the image pickup units at a time point irrespective of the condition of the target region).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nadiv et al. (US 20190029504) in view of Nagase et al. (US 20090073260).
Regarding Claim 5, Nishino discloses the claimed invention as discussed above concerning claim 4, but does not teach wherein the processor is configured to determine, based on a result of a comparison between light emission quantity of illumination light for the generation of the image and a predetermined threshold, whether or not the images to be determined is are used to compare images to control of operation of the endoscope.
Nagase et al. teach wherein the processor (Fig.4, control unit 170) is configured to determine, based on a result of a comparison between light emission quantity of illumination light for the generation of the image and a predetermined threshold ([0008] based on the light-control amount information used for the light control, a predetermined image processing on the image information acquired by the imaging unit), 
whether or not the images to be determined is are used to compare images to control of operation of the endoscope (Fig.4, [0010] a light-control unit, which determines light-control amount information based on brightness of the image information acquired by the imaging unit to perform a light control of the illuminating unit using the light-control amount information, and a transmission determination unit, which determines, based on the light-control amount information used for the light control, whether the process to transmit the image information acquired by the imaging unit is to be performed).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishino to have wherein the processor is configured to determine, based on a result of a comparison between light emission quantity of illumination light for the generation of the image and a predetermined threshold, whether or not the images to be determined is are used to compare images to control of operation of the endoscope as taught by Nagase et al. in order to provide intensity and time of illumination changed to be suitably adjusted for an amount of reflected light of illumination light emitted by the illuminating unit ([0005]-[0006] of Nagase).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nadiv et al. (US 20190029504) in view of Honda (US 20070073105).
Regarding Claim 18, Nadiv et al. teach the claimed invention as discussed above concerning claim 17, but does not teach wherein the processor is configured to determine, based on a result of a comparison between a light emission time period of illumination light for the generation of the images and a predetermined threshold, whether or not the images to be determined are the images including the noises.
Honda teaches wherein the processor is configured to determine, based on a result of a comparison between a light emission time period of illumination light for the generation of the images and a predetermined threshold ([0044]-[0046] a comparing unit that compares a predetermined reference luminance with a luminance of an image picked up by the imaging unit; wherein the timing controller maintains a driving stopping timing of the illuminating unit fixed and changes the driving starting timing of the illuminating unit when a driving period of the illuminating unit is adjusted by the light-emission-amount adjustment unit), 
whether or not the images to be determined are the images including the noises ([0047]-[0050] the charges that are caused by the dark current and function as the noise components).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishino to have wherein the processor is configured to determine, based on a result of a comparison between a light emission time period of illumination light for the generation of the images and a predetermined threshold, whether or not the images to be determined are the images including the noises as taught by Honda in order to provide eliminating noise components caused by the dark current ([0047]-[0050] of Honda).
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110305377 A1		Drozdzal; Michal et al.
US 20090225158 A1		Kimoto; Seiichiro
US 20160120396 A1		Homan; Masatoshi
US 20160191890 A1		Kawano; Taiki et al.
US 20030165198 A1		Chen, Hsiao-Ping et al.
US 20050025368 A1		Glukhovsky, Arkady
Drozdzal et al. (US 20110305377) disclose a system and method for comparing captured sequences of in-vivo images with (e.g., template) sequences, for example, for computer-automated diagnosis. Captured in vivo images may be divided into a plurality of captured image sequences. For each of the plurality of captured sequences, the processor may assign a first and second set of scores to each frame in the captured sequence and align each frame in the captured sequence with one or more frames in the template sequence for which the comparisons therebetween generate the minimum scores in the first and second sets of scores. The processor may define a match between the template sequence and captured sequences having a combination of scores in the first and second sets of scores for the frames in the captured sets compared with the one or more aligned frames in the template sequence, which are below or above a threshold value (See figures and [0018] and [0123]).
Kimoto (US 20090225158) discloses an in-vivo image acquiring apparatus including an operation control unit which controls a black image acquiring operation, in which the operation control unit controls an imaging unit and an illuminating unit in such a manner the imaging unit conducts an image acquiring operation in a state the illuminating unit does not conduct an illuminating operation. The in-vivo image acquiring apparatus also includes an average calculating unit which calculates the average value of pixel value in a predetermined determining area, and a black image determining unit, which determines whether the image information acquired by the image acquiring operation is the black image by comparing the average value with a predetermined threshold value (See figures and [0007]-[0008]).
Homan (US 20160120396) discloses a capsule endoscope device comprising imaging unit configured to capture inside of a subject and to generate an image of the inside of the subject; a brightness distribution measurement unit configured to measure a brightness distribution in the image generated by the imaging unit; and an imaging controller configured to switch a frame rate of the imaging unit to a frame rate higher than a reference frame rate when an area having brightness lower than a predetermined value is distributed at a center of the image in the brightness distribution measured by the brightness distribution measurement unit and to switch the frame rate of the imaging unit to a frame rate lower than the reference frame rate when the area having the brightness lower than the predetermined value is distributed outside the center of the image  (See figures and [0036]-[0039]).
Kawano et al. (US 20160191890) an image acquiring unit acquiring a first image and a second image that form stereoscopic images. A first sub-image extracting unit extracts first sub-images from the first image. A second sub-image extracting unit extracts second sub-images from the second image. A matching unit matches each pair of the first and second sub-images to determine a degree of similarity therebetween. A brightness comparing unit compares in brightness each pair of the first and second sub-images. The matching unit is configured to, if a result of comparison made by the brightness comparing unit between a pair of the first and second sub-images is out of a predetermined brightness range, exclude such a pair of the first and second sub-images  (See figures and [0008]-[0012]).
Glukhovsky (US 20050025368) discloses an in-vivo device transmitting an image stream to an external receiving device. Such image data may be stored, for example, in storage unit 77 within device 40. In some embodiments of the invention, image data may refer to, for example, an image frame, more than one image frame, part of an image frame, and/or parameters derived from an image frame or from more than one image frame (See figures and [0041]).
Chen et al. (US 20030165198) disclose a method using a calculating device to compare a plurality of image frames generated by a frame generator so as to determine whether an object is moving inside a scene. The calculating device compares a first image frame with a successive second image frame inside the plurality of image frames so as to determine whether the object is moving inside the scene. In general, when the object is moving, a plurality of pixels inside the image frame generated by the frame generator is changed. Therefore, when comparing the first image frame with the second image frame, the calculating device can use a change of the plurality of pixels inside the first and second image frame to be a judge criterion. That means when the plurality of pixels of the image frame are changed, the calculating device can determine whether something is moving inside the scene according to the first image frame and the second image frame (See figures and [0005]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795